Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   August 29, 2018

The Court of Appeals hereby passes the following order:

A19A0103. ALLEN v. THE STATE.

         On May 17, 2018, Melvin Allen filed a notice of appeal from the superior
court’s “Order Dismissing Motion for Hearing on Constitutional Claims.” The order
was entered on April 4, 2018. The State has moved to dismiss this appeal, asserting
that the notice of appeal was untimely and that this Court thus lacks jurisdiction. We
agree.
         Under Georgia law, “[t]he proper and timely filing of the notice of appeal is an
absolute requirement to confer jurisdiction upon the appellate court.” Davis v. State,
330 Ga. App. 711 (769 SE2d 133) (2015). OCGA § 5-6-38 (a) provides, in relevant
part, that a notice of appeal must be filed within 30 days of entry of the order sought
to be appealed. See Davis, supra. Allen’s notice of appeal is untimely, as he filed it
more than 30 days after the superior court’s order of which he complains was entered.
         Accordingly, the State’s motion to dismiss is hereby GRANTED, and this
appeal is hereby DISMISSED for lack of jurisdiction.



                                          Court of Appeals of the State of Georgia
                                          Clerk’s Office, Atlanta,____________________
                                                                    08/29/2018
                                                  I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                                , Clerk.